DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Appeal Brief
In view of the Appeal brief filed on 02/09/2021, PROSECUTION IS HEREBY REOPENED.  
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Parkin et al. (US 2012/0134839) in view of Mohamed et al. (US 5465760).
	With regard to Applicant’s remarks on the Appeal brief filed on 02/09/2021, Applicant’s arguments are persuasive.  The specification, which includes the drawings provided, have support for the amended limitation of claim 1, which involved changing the term “including” to “consisting of”.  Fig. 3 of the application discloses that the three dimensional preform consists of warp fibers (304), filling fibers (302), z-yarn fibers (306), and bias fibers (308).  Therein, the disclosure and the recited claim is limited to only the four fiber types shown in Fig. 3.
Regarding claim 1, Applicant amended the claim to replace the term “include” with “consisting of” in order to overcome the prior art of record (the combination of Parkin et al. (US 2012/0134839 in view of Mohamed et al. US 5465760), as rejected in 
		Claims 3-5 are allowable, as they are dependent on claim 1.
		Claim 6 is allowable for the same reasons set forth in claim 1.
Claims 8-17 are allowable, as they are dependent on claim 6.

Election/Restrictions
Independent claims 1 and 6 are allowable. The restriction requirement among claims 1-16, as set forth in the Office action mailed on 11/15/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 12-17, are no longer withdrawn from consideration because claim 6 is allowable.  Claims 12-17 are allowable since they are dependent on claim 6.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/11/2021

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745